[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT


                                   No. 10-14662                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 Oct. 4, 2011
                       D.C. Docket No.   1:10-cr-20236-AJ-2
                                                                 JOHN LEY
                                                                  CLERK
UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

CARMELINA VERA ROJAS,

                                                               Defendant-Appellant.

                              --------------------------
                Appeal from the United States District Court for the
                           Southern District of Florida
                              --------------------------

              (Opinion July 6, 2011, 645 F.3d 1234, 11th Cir. 2011)

                                 (October 4, 2011)

BEFORE: DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES,
BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges*.

B Y T H E C O U R T:

      A member of this court in active service having requested a poll on whether

this case should be reheard by the Court sitting en banc, and a majority of the judges

in this Court in active service having voted in favor of granting a rehearing en banc,
     IT IS ORDERED that the above cause shall be reheard by this Court en banc.

The previous panel's opinion is hereby VACATED.




                                      2